WARD, J.
Appeal from a judgment obtained upon a verdict in favor of the plaintiff for personal injuries and from an order denying a motion for a new trial. The verdict for the respondent was $1,500 for injuries caused by the plaintiff’s assault, producing a miscarriage, and serious personal injury and suffering. There was no exception taken in the course of the trial, nor any to the judge’s charge, or any requests to charge. The appellant now complains of certain portions of the charge, and that the verdict is excessive. Neither contention is sustained. There was proof justifying the jury in finding the verdict, and it cannot be interfered with here. The judge’s charge was unobjectionable. The judgment and order denying a new trial should be affirmed, with costs. —